Citation Nr: 0914841	
Decision Date: 04/21/09    Archive Date: 04/29/09

DOCKET NO.  07-01 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi


THE ISSUE

Entitlement to an apportionment from the Veteran's VA 
compensation benefits on behalf of his child.


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel







INTRODUCTION

The Veteran served on active duty from February 1976 to 
November 1979.  The appellant in this matter is the custodian 
of the Veteran's daughter, who filed the claim for 
apportionment of the Veteran's benefits on her behalf.

The appellant requested the opportunity to present testimony 
in support of this claim at a personal hearing before a 
Veterans Law Judge.  Such a hearing was scheduled for March 
2009.  Both the appellant and the Veteran, through his 
custodian-in-fact, were notified of the scheduled time and 
place.  However, both parties failed to appear for the 
hearing.  When an appellant elects not to appear at the 
prescheduled hearing date, the request for a hearing will be 
considered to have been withdrawn.  38 C.F.R. § 20.704(d).  
The claim will thus be adjudicated without further delay 
based upon all the evidence presently of record.


FINDINGS OF FACT

1.  The VA awarded monthly recurring benefits under the 
provisions of 38 U.S.C.A. § 1151 to the Veteran in 1995.  

2.  The VA paid an amount totaling $4,650,000 in 1998 to the 
Veteran and his wife in settlement of a federal tort claim.  

3.  The VA ceased paying monthly recurring benefits under the 
provisions of 38 U.S.C.A. § 1151, to offset the amount of 
money paid pursuant to the tort claim settlement, as required 
by law.

4.  The Veteran receives no monthly recurring monetary 
benefits at this time, and will not be entitled to receive 
such benefits for many years.

5.  In the absence of a monthly recurring monetary benefit, 
there is no payment which can be apportioned for the support 
of the Veteran's child.


CONCLUSION OF LAW

In the absence of a monthly recurring monetary compensation 
benefit, apportionment is legally precluded.  38 U.S.C.A. 
§§ 501, 1151, 5307 (West 2002); 38 C.F.R. §§ 3.4, 3.450, 
3.800 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Notice and assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  However, it does not appear 
that VA's duties to notify and assist are applicable to 
claims such as the one decided herein.

The VCAA is not applicable, for example, to cases involving 
the waiver of recovery of overpayment claims because the 
statute at issue in such cases was not found in Title 38, 
United States Code, Chapter 51 (i.e., the laws changed by 
VCAA).  Cf. Barger v. Principi, 16 Vet. App. 132 (2002).  
Similarly, the statute at issue in this matter is not found 
in Chapter 51, but in Chapter 53.  In addition, VA's duties 
to notify and assist do not apply to decisions regarding how 
benefits are paid.  Sims v. Nicholson, 19 Vet. App. 453, 456 
(2006).  An apportionment decision involves deciding how 
existing benefits are to be paid; thus, under Sims, VA's duty 
to notify and assist is not applicable to this claim and will 
not be further addressed.

In any event, governing law and regulation provide that the 
VA has no duty to provide notice or assistance in developing 
claims when, as a matter of law, entitlement to the benefit 
claimed cannot be established.  38 U.S.C.A. §§ 5103(a), 
5103A; 38 C.F.R. § 3.159(b)(3).  

Analysis

Historically, the Veteran was admitted to a VA medical center 
for a surgical procedure in May 1995.  During the 
hospitalization, he suffered anoxic encephalopathy and was 
left in an irreversible vegetative state.  VA compensation 
benefits under the provisions of 38 U.S.C.A. § 1151 were 
granted. 

Subsequently, the Veteran's wife filed a claim in federal 
court under the Federal Tort Claims Act.  The VA settled the 
claim in 1998 for an amount totaling $4,650,000.  At that 
time, and currently, governing law and regulation requires 
that such monetary benefits are subject to offset under the 
provisions of 38 C.F.R. § 3.800.  This regulation provides 
that when such a settlement is entered into, no VA 
compensation shall be paid for any month after the date such 
settlement becomes final "until the total amount of benefits 
which would be paid except for this provision equals the 
total amount included in such judgment, settlement, or 
compromise."  

In this case, the VA erroneously continued to pay § 1151 
compensation benefits to the Veteran, through his custodian, 
until 2004.  However, it is clear that the law requires that 
the Veteran not be paid any such benefits until the point in 
time, when those benefits, if paid, would have amounted to 
$4,650,000, a period of some fifty or sixty years.  Thus, the 
Veteran is not entitled to receive any monthly monetary 
benefits from the VA until a point in time many years in the 
future, as it is presumed his support is being provided from 
the proceeds of the lump sum tort claim settlement payment.

In March 2006, the custodian of the Veteran's younger 
daughter filed a claim for an apportionment of VA benefits, 
noting that the Veteran is not supporting his daughter in any 
way, and that she has many needs, which the custodian, 
herself, is unable to provide.  

In general, all or any part of pension or compensation 
payments payable on account of any veteran may be apportioned 
for the care of his dependents, under certain circumstances.  
38 C.F.R. § 3.450, et seq.  Compensation is specifically 
defined as a recurring monthly payment made by VA because of 
a service-connected disability or death, while § 1151 
benefits are paid for disability arising from VA medical care 
"as if service-connected."  38 C.F.R. §§ 3.4, 3.800.

The VA notified the appellant and the Veteran in letters of 
July 2006, that because the Veteran is not, in fact, 
receiving any current VA benefits, no apportionment was 
possible.  The appellant perfected a timely appeal of this 
denial.  We note that appropriate contested claims procedures 
have been followed throughout the course of this appeal, with 
notification of each additional action being provided to both 
the appellant and the Veteran, as represented by his 
custodian, as both parties will be impacted by the outcome of 
this appeal.  See 38 U.S.C.A. § 7105A; 38 C.F.R. §§ 19.100, 
19.101, 19.102, 20.500-20.504 (2008).  

Because the Veteran is not in receipt of VA compensation, in 
the form of recurring monthly payments on account of his 
disability, there is simply no monthly sum of money which can 
be divided or apportioned for the benefit and well-being of 
his daughter.  In theory, an apportionment could be made when 
the Veteran's monthly payments resume when the amount of the 
Veteran's tort claim settlement has been recaptured, as 
required by law.  In practice, however, the Veteran's 
daughter will be well past the age of being considered a 
child and thus a dependent of the Veteran at that point in 
time, many years in the future.  38 U.S.C.A. § 101(4)(A)(ii); 
38 C.F.R. §§ 3.57(a)(1), 3.356.  

In cases such as this, where the law and not the evidence is 
dispositive, the claim should be denied because of the lack 
of legal merit or the lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  In the absence of 
monthly benefit payments, apportionment of all or part of 
such payments is legally precluded.  The appeal must 
therefore fail.  


ORDER

Apportionment of VA compensation payments for the benefit of 
the Veteran's child is legally precluded and the appeal is 
denied.




____________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


